Title: To Benjamin Franklin from Samuel Nuttle, 6 June 1780
From: Nuttle, Samuel
To: Franklin, Benjamin


  May it Please your Excellency
Havre de Grace 6 June 1780 chez Mr. David Chauvel.
I take the Liberty of applying to your Excellency for that Protection, which every true American has always found in your Excellency; the last time I was at Paris & that I had the honour of being Presented to your Excellency, your Excellency was Pleased to promise it to me; it is with the Greatest Sorrow, that I see myself Confined in France at the Same time, that my Country & my Countrymen are Engaged in a most Glorious War; I should think myself very happy if I could Join them & Partake their Dangers; I quited my Country in her own Service, but had the misfortune of being Cast-away on the coast of Portugal. I have Since done my best to return, but as ill luck would have it, I was allways opposed, be it for want of means, or Speculations, which had no Success; detaind allways in hopes, I have passed 18 months in France, but seeing no Prospect of accomplishing my wishes I Accepet’d of a 1st. Leuitenants birth aboard the Josephine Privateer mounting 36 Guns; the Captn. thereof Mr. Favre, being a very experienced Commander, very well known & respected for his Courage & Science. I hoped to acquire under that brave man all nessasary qualifications, that might render me on my return more Servisable to my Country. We have been very unlucky in our last Cruise, allways chased by English men of war Superior to our force, we spent the best part of our time in avoiding them, & made but few prises; the Owners little satisfy’d dont chuse to rearme her ’till the begining of the Winter, when they promiss to continue me in the birth of 1st. Leiutt. being very well Satisfyed with my Conduct in the Several Engagements we were obliged to Sustain; they would gladly employ me as second Captn. but it lays out of their Power, as being Contrary to the ordinances of France to admit to that Post a Stranger who has not served the Campagnes necessary in the french Service, so that I am reduced to remain the whole Sumer without Employ & no hopes of preferment the next winter. I therefore apply to your Excellency for one in the Service of my Country or a dispensation from the Minister, that I may be admited as a Captn. in the french Merchand Service.
The Inclosed certificate which I take the Liberty to lay Before your Excellency will prove that I am Capable of fullfilling that place.
I remain with the Greatest Respect Your Excellency’s Most Obedt. Humble. Sert.
Samuel Nuttle
